Title: To George Washington from John Jay, 3 February 1788
From: Jay, John
To: Washington, George



Dear Sir
New York 3d Feby 1788

an English Gentleman having been so obliging as to procure for me some Rhubard Seed which, from his account of it, there is Reason to believe is of the best kind, I take the Liberty of sending you a little Parcel of it—If the seed prove good you

will soon be able to determine whether it will flourish in your climate, & in what Soil & Situation best.
It is a prevailing and I believe a just opinion that our Country would do well to encourage the breeding of mules; but the Difficulty of obtaining good male Asses, as yet much retards it. as you have one of the best kind, would it not be useful to put him to some of the best females now in the Country; and by that means obtain at least a tolerable Breed of asses? The few that I have seen are indeed very small, and it is to be wished that two or three Females of the largest Size could be imported; for we might then have from Yours, as good a Race of those animals as any in the world.
our Legislature has agreed to call a Convention—the opponents to the proposed Constitution are nevertheless numerous & indefatigable; but as the Ballance of abilities and Property is against them, it is reasonable to expect that they will lose ground as the People become better informed: I am therefore inclined to think that the Constitution will be adopted in this State; especially if our Eastern neighbours should generally come into the Measure—our accounts, or rather Calculations from Massachusetts are favorable, but not decisive.
Your favor of the 20th Ult. was delivered to me this morning. The Letters which accompanied it, shall be conveyed by the most early & proper opportunities that may offer. are you apprized that all American Letters, and indeed most others, which pass thro’ the french Post office are opened! so is the fact—while in that Country I never recd a single one from the office that did not bear marks of Inspection.
The influence of Massachusetts on the one Hand, and of Virginia on the other, renders their Conduct on the present occasion, very interesting—I am happy that we have as yet no Reason to despair of either. Connecticut has acceded, and the Gazettes tell us that Georgia has done the same. A few months more will decide all Questions respecting the adoption of the proposed Constitution. I sincerely wish it may take Place, tho’ less from an Idea that it will fully realize the sanguine Expectations of many of its Friends, than because it establishes some great Points, and smooths the Way for a System more adequate to our national objects. Its Reputation & Success will I think greatly depend on the manner in which it may at first be organized

and administred—but on this head we have no Reason to despond.
Mrs Jay’s Health which was a little deranged by her too kind attendance on me while sick, is again pretty well established—For my own Part I have much Reason to be thankful, for altho a constant pain in my left Side continues to give me some, but no great Trouble, yet I am happy that my long and severe Illness has left me nothing more to complain of—we are both obliged by your kind attention, & assure you & Mrs Washington of our best wishes—I am with the greatest Respect & Esteem Dear Sir Your affectionate & hble Servt

John Jay

